15-2010
     United States of America v. Baig
      

                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                   
                                        SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                           At a stated term of the United States Court of Appeals for the Second 
     Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
     Square, in the City of New York, on the 21st day of June, two thousand sixteen. 
      
     PRESENT:  JON O. NEWMAN   
                           RICHARD C. WESLEY, 
                           CHRISTOPHER F. DRONEY,   
                                  Circuit Judges.   
     _____________________________________ 
                                                                   
     UNITED STATES OF AMERICA,   
      
                                               Appellee,   
      
                           v.                                                15‐2010 
                            
      
     BUSHRA BAIG, ZAHID BAIG, RAMON NANAS, 
     TARIQ RANA, MALIK YOUSAF, SHANNAWAZ 
     BAIG, 
      
                                               Defendants, 
                                                  1
 
FARRUKH BAIG,   
 
                                  Defendant ‐ Appellant. 
 
_____________________________________ 
 
 
FOR APPELLANT:                    NORMAN TRABULUS, Law Office of Norman 
                                  Trabulus, New York, NY. 
 
FOR APPELLEE:                     CHRISTOPHER OTT, Assistant United States 
                                  Attorney (Amy Busa, on the brief), for Robert L. 
                                  Capers, United States Attorney for the Eastern 
                                  District of New York, Brooklyn, NY. 
 
           Appeal from the United States District Court from the Eastern District of 

New York (Feuerstein, J.).   

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED in part and VACATED and REMANDED in part.   

      Defendant‐Appellant Farrukh Baig (“Baig”)1  pled guilty to one count of 

conspiracy to commit wire fraud, 18 U.S.C. §§ 1343, 1349, and one count of 

conspiracy to conceal and harbor aliens for financial gain, 8 U.S.C. §§ 

1324(a)(1)(A)(v)(I), 1324(a)(l)(B)(i), for his role in a scheme designed to generate 

1  Although the Appellant’s brief also lists Shannawaz Baig as an Appellant in this case, 
Shannawaz Baig’s appeal was severed from this case, and is docketed at 15‐3328.     
                                              2
profit from the employment of undocumented aliens at various 7‐Eleven 

franchise stores in Suffolk County, New York.    Baig and his co‐conspirators 

transmitted false payroll information to the 7‐Eleven franchisor about the 

identities of the employees actually working at the stores and their hours, and 

then retained portions of the wages earned by the undocumented aliens.    Baig 

was sentenced to a term of 87 months’ imprisonment, the top of his applicable 

Guidelines range, and three years of supervised release.    Consistent with Baig’s 

plea agreement, the District Court also ordered that Baig pay $2,621,114.97 in 

restitution.     

       Baig argues for the first time on appeal that the Government breached the 

plea agreement through its sentencing recommendation.    Baig also challenges, 

for the first time, the portion of the District Court’s judgment ordering him to pay 

restitution.    We assume the parties’ familiarity with the underlying facts, the 

procedural history, and the issues presented for review. 

                                    DISCUSSION 

       Where, as here, a defendant fails to preserve an objection to the 

Government’s purported breach of a plea agreement the issue is reviewed for 

plain error.    Puckett v. United States, 556 U.S. 129, 135 (2009).    Plain error review 

                                            3
permits relief where (1) there is “error,” (2) the error “is plain,” (3) the error 

“affect[s] substantial rights,” and (4) the error “seriously affect[s] the fairness, 

integrity, or public reputation of judicial proceedings.”    United States v. 

Groysman, 766 F.3d 147, 155 (2d Cir. 2014) (internal quotation marks omitted).   

Likewise, “where, as here, a defendant fails to object to the restitution order at the 

time of sentencing, our review is for plain error.”    United States v. Zangari, 677 

F.3d 86, 91 (2d Cir. 2012).    “[I]mproperly ordered restitution constitutes an illegal 

sentence amounting to plain error.”   United States v. Fiore, 381 F.3d 89, 98 (2d Cir. 

2004) (internal quotation marks omitted).  

   I.      Breach of Plea Agreement 

        Baig’s plea agreement calculated his Guidelines range to be 97 to 121 

months’ imprisonment.    App’x 44.    The plea agreement noted that the 

Guidelines estimate was not binding, and that “[i]f the Guidelines offense level 

advocated by the [United States Attorney’s] Office, or determined by the 

Probation Department or the Court, is, for any reason, including an error in the 

estimate, different from the estimate, the defendant will not be entitled to 

withdraw the plea and the government will not be deemed to have breached this 

agreement.”    App’x 44.    By signing the agreement, the Government agreed that 

                                           4
it would “take no position concerning where within the Guidelines range 

determined by the Court the sentence should fall” and “make no motion for an 

upward departure under the Sentencing Guidelines.”    App’x 54.2     

       Baig’s pre‐sentence report (“PSR”) calculated his Guidelines range to be 87 

to 108 months’ imprisonment.    This estimate did not include the two‐level global 

resolution reduction included in the plea agreement.    Including this reduction, 

the resulting guidelines range was 70 to 87 months.     

       Prior to sentencing, the Government submitted a sentencing memorandum 

that stated that it “has no objection to the Court’s application of the lower range 

set forth in the PSR.”    App’x 76.    At a later point in the memorandum, the 

Government “ask[ed] the Court to follow the lower Guidelines calculation 

utilized within the PSR” and stated that “[f]or that reason, and consistent with the 

Section 3553(a) factors, the government submits that a sentence between 97 and 

121 months would be appropriate for this specific defendant.”    App’x 81.    The 

latter half of this second portion of the quoted statement was an inadvertent 


2 The plea also included an appeal waiver that provided that Baig would not “appeal or 
otherwise challenge, by petition pursuant to 28 U.S.C. § 2255 or any other provision, the 
conviction or sentence in the event that the Court imposes a term of imprisonment of 135 
months or below.”    App’x 45.    The appeal waiver does not bar our consideration of this 
issue because if the government breached the plea agreement, Baig’s waiver of appellate 
rights is unenforceable.    United States v. Buissereth, 638 F.3d 114, 118 (2d Cir. 2011).     
                                               5
mistake: the PSR included the 87 to 108 month sentence range, prior to another 

possible reduction for the global plea agreement, which reduced it to 70 to 87 

months’ imprisonment.    The Government corrected this error at sentencing, 

clarifying that it asked the District Court to “follow the presentence report’s 

guideline range, which is 70 to 87 months.”    App’x 111.     

      The District Court sentenced Baig to 87 months’ imprisonment, the top of 

his applicable Guidelines range but ten months below the Guidelines estimate 

provided in his plea agreement and forty‐eight months below the sentence 

specified in his appellate waiver.    Baig asserts that the Government breached its 

plea agreement by “‘submit[ting]’ that an ‘appropriate’ sentence would be higher 

than Baig’s acknowledged Guideline range.”    Appellant Br. 36.    We disagree.   

The Government did not “take [a] position concerning where within the 

Guidelines range determined by the Court the sentence should fall” or “make [a] 

motion for an upward departure under the Sentencing Guidelines,” and thus it 

did not violate the plea agreement.    App’x 54.    The Government’s inadvertent 

mistake could be construed as advocating for the initial Guidelines estimate 

provided in the plea agreement—97 to 121 months’ imprisonment—yet even that 

permissible advocacy was repudiated by the Government’s repeated request for 

                                          6
the “application of the lower range set forth in the PSR” in its sentencing 

memorandum and request for a 70 to 87 month sentence at the sentencing 

hearing.    App’x 76, 81; see also United States v. Riera, 298 F.3d 128, 135–36 (2d Cir. 

2002) (finding that the Government did not breach the plea agreement obligation 

not to suggest a departure where its sentencing “letter did not explicitly advocate 

a departure” and where, to repudiate “any possible implicit message of advocacy 

in the letter, the government soon thereafter and repeatedly told the district court 

that it had not intended to advocate and was not advocating a departure”).   

Accordingly, the Government did not breach the plea agreement.   

    II.      Restitution 

            In the plea agreement, Baig agreed to pay $2,621,114.97 in restitution to 

“pay the back wages of the employees described in the Indictment” pursuant 

to the Victim Witness Protection Act (“VWPA”), 18 U.S.C. § 3663, and the 

Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. § 3663A.    The District 

Court ordered Baig to pay $2,621,114.97 in restitution, the precise figure agreed 

upon in the plea agreement.     

          Critically for this case, the VWPA provides that the Court “may also order 

restitution in any criminal case to the extent agreed upon by parties in a plea agreement.”   

                                             7
18 U.S.C. § 3663(a)(3) (emphasis added).    Here, the parties agreed to the 

restitution amount that the District Court ultimately ordered in the plea 

agreement, and the District Court was authorized to impose restitution for that 

amount.    Baig’s arguments to the contrary are unavailing.     

       However, Baig is correct, as the Government concedes, that the victims 

listed at Appendix 1 do not appear to be franchise employees.    The Government 

agrees that the restitution portion of the judgment must be modified to eliminate 

any obligation to compensate the four individuals listed on Appendix 1, which 

relates to a separate case and which the Government inadvertently attached to its 

letter providing the identities of Baig’s employee victims.    Accordingly, we 

vacate and remand for correction of that part for correction of the judgment as 

specific in this order.   

       We have considered Baig’s remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM in part, and VACATE and REMAND 

in part for further proceedings consistent with this order.       

                                                   
                                        FOR THE COURT:   
                                        Catherine O’Hagan Wolfe, Clerk 




                                           8